Exhibit 10.3

FORM OF
SOTHEBY'S
AMENDED AND RESTATED RESTRICTED STOCK PLAN
RESTRICTED STOCK ENTITLEMENT AGREEMENT

 

          THIS AGREEMENT, effective as of the <Day> day of <Month>, <Year>, is
entered into between SOTHEBY'S, a Delaware corporation (the "Corporation"), and
<Full Name> (the "Participant").

WITNESSETH:

          WHEREAS, the Board of Directors of the Corporation (the "Board") has
established the Sotheby's Amended and Restated Restricted Stock Plan (the
"Plan") in order to provide employees of the Corporation with a favorable
opportunity to acquire shares of the Corporation's Common Stock, as an
inducement to remain in the service of the Corporation or a Subsidiary and to
promote the Participant’s commitment to the success of the Corporation during
such service.

          NOW, THEREFORE, it is agreed as follows:

          1.           Definitions and Incorporation. The terms used in this
Agreement shall have the meanings given to such terms in the Plan. The Plan is
hereby incorporated in and made an integral part of this Agreement as if fully
set forth herein. In the event of any inconsistency between any provision of the
Plan and any provision of this Agreement, the provision of the Plan shall
prevail. The Participant hereby acknowledges that he or she has received a copy
of the Plan.

          2.           Grant of Restricted Stock Entitlement. Pursuant to the
provisions of the Plan, certain non-U.S. taxpayers are issued Restricted Stock
Entitlements, rather than Restricted Stock, for tax reasons. Restricted Stock
Entitlements entitle holders to call (without payment) for the relevant amount
of the Corporation’s Common Stock at the applicable vesting date. Non-U.S.
taxpayers are deemed to have called for the shares of Common Stock that vest on
the applicable vesting date in accordance with Schedule 1, attached hereto.
Pursuant to the Plan, the Corporation hereby grants to the Participant effective
as of <Date> an award of <No. of Shares> Restricted Stock Entitlements.

          3.           Voting and Dividend Rights. Voting and dividend rights do
not apply to Restricted Stock Entitlements until they have vested. Except as
otherwise determined by the Compensation Committee, holders of Restricted Stock
Entitlements shall have the right to vote vested shares and the right to receive
any dividends with respect to vested shares only.

          4.           Termination of Employment. Except in the case of the
death, Disability, or Retirement of the Participant, in the event a Participant
terminates employment prior to 100% vesting, the Participant’s rights with
respect to Restricted Stock Entitlements which are not vested shall be forfeited
immediately

1

--------------------------------------------------------------------------------



and permanently. A Participant shall be 100% vested in his Restricted Stock
Entitlements in the event he terminates employment by reason of death,
Disability or Retirement or in the event of a Change of Control of the
Corporation (as defined in the Plan.)

          5.           Securities Law Requirements.

          (a)          Regardless of whether the offering and sale of the shares
of Common Stock under the Plan have been registered under the United States
Securities Act of 1933, as amended (the “Act”), or have been registered or
qualified under the securities laws of any state, the Corporation may impose
restrictions upon the sale, pledge, or other transfer of such shares (including
the placement of appropriate legends on stock certificates) if, in the judgment
of the Corporation and its counsel, such restrictions are necessary or desirable
in order to achieve compliance with the provisions of the Act, the securities
laws of any state, or any other law. In the event that the sale of such shares
under the Plan is not registered under the Act but an exemption is available
which requires an investment representation or other representation, the
Participant shall be required to represent that such shares are being acquired
for investment, and not with a view to the sale or distribution thereof, and to
make such other representations as are deemed necessary or appropriate by the
Corporation and its counsel.

          (b)          Stock certificates or book entries evidencing such shares
awarded under the Plan pursuant to an unregistered transaction shall bear the
following restrictive legend and such other restrictive legends as are required
or deemed advisable under the provisions of any applicable law:

“THE SALE OF THE SECURITIES REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”). ANY TRANSFER OF SUCH SECURITIES WILL BE
INVALID UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH
TRANSFER OR, IN THE OPINION OF COUNSEL FOR THE ISSUER, SUCH REGISTRATION IS
UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT.”

          Any determination by the Corporation and its counsel in connection
with any of the matters set forth in this paragraph shall be conclusive as to
all binding persons.

          6.           Rights as an Employee. Nothing in the Plan or this
Agreement shall be construed to give the Participant or any person the right to
remain in the employment of the Corporation or a Subsidiary or to affect the
right of the Corporation or Subsidiary to terminate the Participant’s or such
other person’s employment at any time with or without cause, it being
acknowledged, unless expressly provided otherwise in writing, that the
Participant’s employment is “at will.”

2

--------------------------------------------------------------------------------



          7.           Inspection of Records. Copies of the Plan, records
reflecting the Participant’s Restricted Stock Entitlement award(s), and any
other documents and records which the Participant is entitled by law to inspect
shall be open to inspection by the Participant and his or her duly authorized
representative(s) at the office of the Corporation at any reasonable business
hour.

          8.           Notices. Any notice to the Corporation contemplated by
this Agreement shall be addressed to the attention of the Corporation’s Human
Resource Department at 1334 York Avenue, New York, New York 10021; and any
notice to the Participant shall be addressed to him or her at the address on
file with the Corporation on the date hereof or at such other address as he or
she may hereafter designate in writing.

          9.           Interpretation. The interpretation, construction,
performance, and enforcement of this Agreement and of the Plan shall lie within
the sole discretion of the Committee, and the Committee’s determinations shall
be conclusive and binding on all interested persons.

          10.         Choice of Law. This Agreement, and all rights and
obligations hereunder, shall be governed by the laws of the State of New York.

     IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement,
in the case of the Corporation by its duly authorized officer, as of the day and
year first above written.

SOTHEBY’S

By:______________________

Its:_______________________


Dated:____________________


By:______________________
         Participant’s Signature

Dated:____________________

 

 

3

--------------------------------------------------------------------------------



SCHEDULE 1

Employee:           <Full Name> Date of Grant:           <Date> Restricted Stock
Entitlements Awarded:           <No. of Shares>


RIGHT TO EXERCISE

Subject to the terms of the Plan and the conditions set forth in this Agreement,
the Restricted Stock Entitlement awarded subject to this Agreement shall vest as
follows:

 

Number of Shares Vested Vesting Date     <No. of Shares> (25% of shares)        
     <Date> (1st anniversary of date of grant)     <No. of Shares> (25% of
shares)              <Date> (2nd anniversary of date of grant)     <No. of
Shares> (25% of shares)              <Date> (3rd anniversary of date of grant)  
  <No. of Shares> (25% of shares)             <Date> (4th anniversary of date of
grant)




4

--------------------------------------------------------------------------------